Citation Nr: 1522158	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  11-10 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for depression and anxiety, to include as secondary to service-connected lumbar spine disability. 

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, to include depression, anxiety, schizophrenia, and psychosis.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

A.J. Turnipseed

INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran (also referred herein as the appellant) served on active duty from February 1983 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in September 2007 and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In the September 2007 rating decision (which was issued in October 2007), the RO denied entitlement to service connection for PTSD, as well as depression and anxiety.  The Veteran was notified of the RO's determination in October 2007, after which he filed a timely notice of disagreement (NOD) as to the denial of his PTSD and depression/anxiety claims later that same month.  He did not, however, perfect an appeal by submitting a timely substantive appeal following the issuance of a March 2009 statement of the case (SOC).  

Instead, in August and October 2009, the Veteran sought to reopen his previously denied claims.  In the March 2010 rating decision, the RO denied the Veteran's claims by determining that new and material evidence had not been received to reopen the claims of service connection for PTSD or depression and anxiety, after which the Veteran submitted a timely NOD and substantive appeal, which are the basis of the current appeal.  See February 2011 NOD; April 2011 VA Form 9.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2014).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

Nevertheless, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

As previously noted, the Veteran did not perfect an appeal as to the September 2007 rating decision following the March 2009 SOC.  However, in March 2009, additional VA treatment records were associated with the record, including a March 2008 VA outpatient treatment record which reflects that the Veteran was diagnosed with PTSD after reporting having nightmares and intrusive thoughts about being blown off a truck during service in 1983.  

At the time of the September 2007 rating decision, there was no medical evidence of a diagnosis of PTSD.  As such, the March 2008 VA treatment record is considered new, in that it was not of record at the time of the September 2007 rating decision, and material because it raises a reasonable possibility of substantiating the claim (as it shows a diagnosis of PTSD).  While the March 2008 VA treatment record was associated with the claims file in March 2009, more than one year after the September 2007 rating decision, it was in the constructive possession of VA adjudicators when it was generated and, thus, must be considered as having been of record within one year of the September 2007 rating decision.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, based on the foregoing, the Board finds that, because new and material evidence was in VA's constructive possession within one year of the September 2007 rating decision, that rating decision is not final with respect to the Veteran's claim for service connection for PTSD.  Buie v. Shinseki, 24 Vet. App. 242 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  As such, the issue has been characterized as shown on the first page of this decision.

As discussed in detail below, the Board finds the new and material evidence relevant to the depression and anxiety claim was not submitted within one year of the September 2007 rating decision and, thus, that claim is properly styled as a petition to reopen/new and material evidence claim, as reflected on the first page of this decision.  

On his April 2011 substantive appeal, submitted via VA Form 9, the Veteran requested a Board hearing be conducted via video conference hearing.  The Veteran was scheduled a video conference hearing in February 2015 and notice of the hearing was sent to his then-address of record in January 2015.  However, the Veteran did not appear for the scheduled hearing.  The Board notes the Veteran recently informed VA of his new address in Cincinnati, Ohio; however, notice of the scheduled hearing has not been returned to the Board as undeliverable, and the Veteran has not, otherwise, provided good cause as to why a new hearing should be scheduled.  Therefore, the Board finds all due process has been afforded the Veteran with respect to his right to a Board hearing.  

For reasons explained below, the issues of entitlement to service connection for depression and anxiety, as well as PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a September 2007 rating decision (issued in October 2007), the RO denied entitlement to service connection for depression and anxiety; the Veteran did not perfect an appeal as to those issues by submitting a timely substantive appeal following the issuance of a March 2009 statement of the case.  

2.  Evidence added to the record since the final September 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for depression and anxiety.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied entitlement to service connection for depression and anxiety is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2014)].
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for depression and anxiety has been received.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for depression and anxiety is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran is seeking to establish service connection for depression and anxiety.  He has asserted that his depression and anxiety are directly related to an incident in service when he was blown off of a truck while at a grenade range, after which he was hospitalized and, since that time, has experienced depression, nightmares, and intrusive thoughts.  In the alternative, he has asserted that his depression and anxiety are secondary to his service-connected spina bifida occulta disability.  

As noted in the Introduction, in a September 2007 rating decision, the RO denied service connection for depression and anxiety as secondary to the Veteran's service-connected spina bifida occulta disability (hereinafter "service-connected back disability).  At that time, the RO considered the Veteran's post-service treatment records, which the RO noted showed varying diagnoses of substance-induced mood disorder, polysubstance abuse, schizophrenia, and psychotic disorder not otherwise specified; however, the RO noted the records showed his various diagnoses and psychiatric problems were associated with his long standing alcohol and substance, without any indication that he had a chronic psychiatric condition as the result of his service-connected back disability.  The RO also considered an August 2007 VA examination wherein the examiner stated that the validity and intensity of the Veteran's symptoms could not be fully ascertained given his performance on psychometric testing, which suggested he was exaggerating his symptoms.  

Based on the foregoing, the RO denied service connection for depression and anxiety secondary to the service-connected back disability on the basis that the preponderance of the evidence showed the Veteran's psychiatric problems are secondary to polysubstance abuse.  

The record reflects that the September 2007 rating decision and notice of appellate rights were mailed to the Veteran's address of record in October 2007 and was not returned as undeliverable.  The Veteran filed a timely NOD as to the denial of his depression/anxiety claims later that same month, after which the RO issued a March 2009 SOC.  In June 2009, the Veteran submitted a statement requesting an extension of seven months to file a formal appeal as to the denial of his claim.  Later that same month, the RO sent the Veteran a letter informing him that his request for a seven month extension was denied and that he had 30 days from the date of that letter to file a substantive appeal.  

The Veteran did not submit a VA Form 9, or statement in lieu thereof, within 30 days of the RO's June 2009 letter.  Nor does the record reflect that relevant service records or new and material evidence relevant to the depression and anxiety claim was received during the one year appeal period following the issuance of the September 2007 rating decision.  See 38 C.F.R. § 3.156(b), (c).  Therefore, the September 2007 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2014)]. 

As noted, the Veteran did not submit a timely substantive appeal following the RO's June 2009 letter.  In this regard, the Veteran has asserted that the VA Form 9 he submitted in September 2009 was timely because he did not receive notice of the denial of his extension to file a formal appeal until August 2008, as the notice letter was sent to an address in Ohio and he was in Atlanta.  See December 2009 Veteran statement.  

In this context, the Board notes that a "presumption of regularity" attaches to the official acts of public officers.  See, e.g., Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), aff'd sub nom. Marciniak v. West, 168 F.3d 1322 (Fed. Cir. 1998).  In other words, there is a presumption, rebuttable only by "clear evidence to the contrary," that public officers have properly discharged their official duties.  Id.  This necessarily includes the RO's mailing of its decisions.  The Court has since held that VA's duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court held that, in the normal course of events, it is the burden of a veteran to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  Id.  

In this case, the record shows that the June 2009 notice letter was mailed to the Veteran's last known address of record, as shown on his October 2007 notice of disagreement, and was not returned as undeliverable.  As such, the Veteran's bare statement of nonreceipt is insufficient to rebut the presumption of regularity.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (appellant's statement of nonreceipt, without more, is not clear evidence that can be used to rebut the presumption of regularity); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (holding "that the law requires only that VA mail notice and then presume the regularity of the administrative process in the absence of clear evidence to the contrary").  Accordingly, the Veteran is presumed to have received notice of the RO's June 2009 denial of his request for an extension to file a formal appeal and, thus, the September 2009 VA Form 9 was untimely.  Accordingly, the September 2007 rating decision is considered final.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Review of the record shows, that following the final September 2007 letter (and June 2009 letter denying the Veteran's request for an extension to file a formal appeal), the Veteran submitted a statement in August 2009 seeking service connection for schizophrenia and psychosis, which he asserted were a result of being blown up at the grenade range during basic training.  The Veteran's statement was accepted as a petition to reopen the previously denied claim of service connection for depression and anxiety.  

In this context, the Board notes that, while service connection for schizophrenia and psychosis have not been previously adjudicated, the RO should have styled the Veteran's claim as a petition to reopen the claim of service connection for a psychiatric disability, to include schizophrenia and psychosis, as the differing diagnoses were based upon the same symptoms reported by the Veteran.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); see also Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits).

Therefore, the Board finds that the Veteran's claim of service connection for a mental disorder manifested by schizophrenia and psychosis is not a new claim, and that new and material evidence is required in order for the Board to consider the merits of the claim of entitlement to service connection for each psychiatric disability reflected in the record, regardless of the Veteran's theory of entitlement and his characterization of the disability being claimed.  

Since the last final decision in September 2007, additional post-service treatment records have been associated with the claims file which contain varying diagnoses of PTSD, major depressive disorder, schizophrenia with acute psychosis, and polysubstance abuse.  Notably, in February 2011, the Veteran submitted a report of psychiatric evaluation conducted by a Dr. RDP in January 2011, during which the Veteran reported the in-service explosion in 1983, which resulted in him and several others being thrown from a truck.  He reported that he was rendered unconscious and received shrapnel wounds in his lower back, after which he was hospitalized for three days.  The Veteran denied any psychological symptoms prior to this event but reported that, since the incident, he has experienced ongoing flashbacks to the event where he re-experiences the event, particularly the face of his dead friend, Tony, and his drill sergeant.  After conducting a mental status examination, Dr. RDP diagnosed the Veteran with PTSD with psychotic symptoms, major depressive disorder with psychotic features, and cocaine dependence, which he noted was in remission for two months.  Dr. RDP stated that the origin of the Veteran's "difficulties" appeared to have originated from the original trauma in 1983 and have been manifested by continuing PTSD, major depressive, and psychotic symptoms.  

The Board concludes that the aforementioned evidence is new, in that it was not of record at the time of the last final rating decision in September 2007.  The evidence, namely the January 2011 psychiatric evaluation, is also material in that it relates to unestablished facts necessary to substantiate the claim, i.e., whether the Veteran has a current psychiatric disability, specifically identified as major depressive disorder, that is related to an injury, disease, or event during service.  See 38 C.F.R. § 3.156, 4.125(a). 

Additionally, as explained below, the Board finds that the January 2011 psychiatric examination triggers VA's duty to assist the Veteran by providing an adequate VA examination with an opinion addressing the etiology of his current psychiatric disabilities.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for depression and anxiety is reopened.  The merits of the reopened claim are addressed in the Remand section of this decision.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for depression and anxiety is reopened, and the appeal is granted to this extent only.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking service connection for depression and anxiety, as well as PTSD, which he has asserted were incurred as a result of an explosion during service when he was blown off a truck and, since, has experienced depression, nightmares, and intrusive thoughts.  See Veteran statements dated February 2007 and September 2009; see also VA treatment records dated March 2008, September 2009, December 2010; January 2011 psychiatric evaluation by Dr. RDP.  

At the outset, the Board notes that, because the evidentiary record contains various psychiatric diagnoses, including depression, paranoid schizophrenia, and anxiety disorder, that are based upon the same symptoms reported by the Veteran, his claim of entitlement to service connection for depression and anxiety have been re-characterized as entitlement to service connection for an acquired psychiatric disorder to include depression, anxiety, schizophrenia, and psychosis.  See Clemons, supra.  His claim of entitlement to service connection for PTSD also remains on appeal.  

In February 2014, the Veteran was afforded a VA mental disorders examination during which he was diagnosed with an unspecified depressive disorder, as well as alcohol use disorder, cocaine use disorder, malingering, and an antisocial personality.  The VA examiner noted the Veteran's pre-military service and also noted that his military personnel records showed he had conduct and performance difficulties during training.  The examiner noted that, while the Veteran denied having any mental health problems before service, he likely had a conduct disorder during childhood per his account, as documented in several previous evaluations.  

The examiner also noted the Veteran's reported stressor of being blown off the back of a truck during grenade training in March 1983; however, the examiner stated that the Veteran gave an inconsistent account of the stressor which, along with the previous documentations of exaggerated and unreliable reporting, makes it difficult to believe the credibility of his account.  The examiner specifically noted that the Veteran reported the in-service incident injured many others, including one solider named Tony who was killed, that he was hospitalized for several days as a result of the event, and that this event led to his discharge a week later as he could no longer perform as a solider.  However, the examiner noted that careful review of the claims file revealed many significant discrepancies with his account of the events, particularly that he was not hospitalized but treated at the emergency room and discharged the same day and that his discharge process had already been initiated before the claimed stressor event date.  During the examination, the Veteran also acknowledged that he did not know if Tony died or not and that he did not know what happened to him since he was not close to him.  

After conducting a mental status examination, the VA examiner opined that, given his concerns regarding the reliability and inconsistency of the Veteran's verbal account, the Veteran did not have PTSD in his opinion.  The examiner further noted that, while non-VA providers gave the PTSD diagnosis based entirely on the Veteran's report, they did not have access to comprehensive VA and military records to arrive at more informed and accurate diagnoses.

The VA examiner further noted that, given the lengthy history of mental health issues and concerns involving reliability and inconsistency of the Veteran's clinical presentation, it is not possible to accurately determine all Veteran's mental health, but that the provided diagnoses represent his opinion based on examination and careful review of available records.  Nevertheless, the examiner stated the Veteran did not have any mental disorder that was directly related to events during his very brief military service, without further explanation or rationale.  

The VA examiner also opined that it is less likely than not that the Veteran's psychiatric disabilities are proximately due to or the result of the Veteran's service-connected condition, noting that the Veteran's depression is more likely secondary to the prolonged use of multiple substances, anti-social personality disorder and their consequences on the Veteran's life, as opposed to the service-connected back injury.  

While the February 2014 VA examination and opinion are competent medical evidence, the Board finds an addendum opinion is needed.  First, the Board notes that the VA examiner did not address whether the Veteran's depression is aggravated by his service-connected back disability, which is required when considering whether a non-service-connected disability is secondary to a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Also, with respect to whether depression is directly related to the Veteran's military service, it does not appear the VA examiner adequately considered the Veteran's competent report of experiencing depression since the in-service explosion at the grenade training center.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  

With respect to PTSD, while the February 2014 VA examiner did not render a diagnosis of PTSD because of his concerns regarding the inaccurate description of the circumstances and events following the in-service explosion, the Board notes the Veteran has been consistent in his report that the explosion at the grenade training center was a stressful event in service which resulted in him experiencing psychiatric symptoms, including nightmares and intrusive thoughts, since the incident.  In this regard, the Board finds the service records contain sufficient evidence to corroborate the Veteran's report of being involved in an explosion, which resulted in him being thrown from a truck during service and, thus, his reported in-service stressor is conceded.  See August 1983 Report of Accidental Injury.  Therefore, there remains a question as to whether the Veteran's reported stressor, in and of itself and notwithstanding the inconsistencies regarding the circumstances surrounding the incident, is sufficient to support a diagnosis of PTSD under the DSM-IV - particularly, criterion (a), and if the Veteran meets the other criterion for a valid diagnosis of PTSD.  

In this context, the Board notes that the February 2014 VA examiner evaluated the Veteran based upon the criteria of DSM-5.  However, the provisions of the DSM-5 do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In this case, the RO certified the Veteran's appeal to the Board in May 2014; therefore, this claim is governed by DSM-IV.  Accordingly, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric disorder, to include his claim of service connection for PTSD, must be considered using the DSM-IV criteria. 

Based on the foregoing, the Board finds an addendum opinion is needed regarding the Veteran's claims of service connection for PTSD and an acquired psychiatric disorder other than PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  In addition to the foregoing, the VA examiner must attempt to reconcile each valid psychiatric diagnosis reflected in the record since August 2009 (when the Veteran filed his petition to reopen the previously denied claim of service connection for a psychiatric disorder, including schizophrenia and psychosis), as any such valid diagnosis would constitute a current disability for purposes of service connection-even if resolved at the time of the February 2014 examination.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the Veteran's February 2014 VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the February 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

a. The examiner must reconcile all valid psychiatric diagnoses shown in the evidentiary record since August 2009 (when the Veteran filed his petition to reopen the previously denied claim of service connection for a psychiatric disorder), as any such valid diagnosis is considered a current disability for purposes of establishing entitlement to service connection. 

b. Based on a review of the Veteran's claims file, including the STRs, all post-service mental status examinations, and the Veteran's statements regarding the onset and development of his psychiatric disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's depressive disorder (or any other acquired psychiatric disability manifested by the Veteran since August 2009), is related to his period of active service or any incident of service, including the explosion that occurred in March 1983.  

The examiner should consider and address the January 2011 psychiatric evaluation by Dr. RDP that purports to relate the Veteran's current diagnosis of major depressive disorder to the in-service explosion.  

c. Is it at least as likely as not (probability of 50 percent or more) that the Veteran manifested a psychosis as a result of any incident during active duty service to a compensable degree within one year following separation from service?  Please identify the extent of any symptoms manifested at that time, if possible.

For these purposes, "psychosis" includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2014).

d. Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current depressive disorder is aggravated by his service-connected spina bifida occulta?

In answering the foregoing, the examiner is asked to consider whether the service-connected back disability, to include any manifestation thereof and the functional impairment caused thereby, aggravates the Veteran's current depressive disorder.  The examiner should also note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints. 

e. Does the Veteran meet the criteria of DSM-IV for a valid diagnosis of PTSD?  If so, is it at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated as a result of the in-service explosion?  

f. In answering each of the foregoing, the examiner must consider the lay and medical evidence of record.  The examiner must note that the lack of objective evidence showing treatment or complaints during and after service does not, in and of itself, render the Veteran's report of such incredible and that the lay evidence of the onset and continuity of his symptoms is considered competent evidence of such.

g. A rationale must be provided for each opinion provided.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


